J-A09007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EDWARD W. WEGMAN                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CONSOLIDATED RAIL CORPORATION              :   No. 511 EDA 2021

                Appeal from the Order Entered January 28, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 200100135


BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                FILED JUNE 22, 2022

        Appellant Edward W. Wegman appeals from the order granting the

motion filed by Appellee Consolidated Rail Corporation to dismiss Appellant’s

complaint on the doctrine of forum non conveniens. Appellant argues that the

trial court abused its discretion because Appellee failed to demonstrate the

required weighty reasons to overcome Appellant’s choice of forum. We affirm.

        The trial court summarized the relevant factual and procedural history

of this matter as follows:

        [Appellant] commenced this action on January 6, 2020[,] by filing
        a complaint containing a single claim sounding in violation of the
        Federal Employers’ Liability Act (FELA), 45 U.S.C. § 51, et seq.
        The complaint named two defendants, 1) [Appellee], a
        Pennsylvania    corporation     headquartered      in  Philadelphia,
        Pennsylvania, and 2) Norfolk Southern Railway Corporation
        [(Norfolk Southern)], a Virginia corporation with its principal place
        of business in Norfolk, Virginia. [The parties stipulated to dismiss
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09007-22


        Norfolk Southern from this action. See Stipulation, 6/20/20, R.R.
        at 44a.1 Accordingly, Norfolk Southern is not a party to this
        appeal.]

        . . . [Appellant] filed an amended complaint on May 3, 2020,
        alleging [Appellant] worked for [Appellee] from December 1976
        to 1999 as a trackman, truck driver, and welder in Kendallville,
        Indiana, and worked in Indiana, Illinois, Ohio, and New York. The
        amended complained alleged that [Appellant’s] employment with
        [Appellee] exposed him to harmful carcinogens, which caused him
        to develop lung cancer.

        On September 1, 2020, [Appellee] filed a motion to dismiss based
        on forum non conveniens pursuant to 42 Pa.C.S. § 5322(e). To
        support its motion, [Appellee] provided [Appellant’s] responses to
        requests for admission in which [Appellant] admitted that he does
        not reside in Pennsylvania, he never resided in Pennsylvania, he
        never owned property in Pennsylvania, the only work he ever
        performed in Pennsylvania occurred in Erie County, he was never
        exposed to any toxic substance in Pennsylvania, and he was not
        diagnosed of treated for any injuries arising from this lawsuit in
        Pennsylvania.    Additionally, [Appellee] attached [Appellant’s]
        responses to interrogatories in which he identified six addresses
        at which he has lived, all of which are in Indiana, and listed his
        medical providers, all of whom are located in Indiana.

        [Appellant] filed a timely response in which he argues this case
        should not be dismissed under [Section] 5322 because, inter alia,
        he identified four potential fact witnesses who used to work at
        [Appellee’s] headquarters in Philadelphia – Marcia Comstock,
        M.D., William Barringer, Ramon Thomas, and Paul Kovac.

        On October 16, 2020, this court issued a rule to show cause why
        the motion should be granted. The court permitted the parties to
        conduct discovery relevant to the issue of forum non conveniens
        and file supplemental briefing on the issue by November 30, 2020.

        On November 30, 2020, [Appellee] filed a supplemental brief
        which did not include any additional evidence, but did contain a
        comprehensive review of precedent from our appellate courts and
        the Philadelphia Court of Common Pleas related to the issue of
        forum non conveniens in FELA cases. The same day, [Appellant]
        filed a supplemental brief.    [Appellant’s] supplemental brief
____________________________________________


1   We may cite to the reproduced record for the parties’ convenience.

                                           -2-
J-A09007-22


      includes the transcript of Ramon Thomas’ testimony from other
      FELA cases wherein he discusses various safety programs they
      implemented while working at [Appellee’s] Philadelphia
      headquarters starting in 1998. [Appellant] also included an
      affidavit from a private investigator who confirmed that Dr.
      Comstock resides in Norristown, Pennsylvania, Mr. Thomas
      resides in Yardley, Pennsylvania, and Mr. Kovac resides in
      Hatboro, Pennsylvania.       Notably, while all three of these
      individuals reside near Philadelphia, none of them reside in
      Philadelphia. Finally [Appellant’s] supplemental brief attempted
      to distinguish the case sub judice from the Superior Court’s then-
      recent decision in Ficarra v. Consolidated Rail Corporation,
      242 A.3d 323 (Pa. Super. 2020).

Trial Ct. Op., 6/7/21, at 1-3 (citations and footnotes omitted, formatting

altered).

      The trial court granted Appellee’s motion to dismiss on January 28,

2021. Appellant filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued a Rule 1925(a) opinion addressing

Appellant’s claims.

      On appeal, Appellant raises three issues for our review:

      1. Whether the trial court abused its discretion in finding that
         weighty reasons existed to support dismissal under the
         doctrine of forum non conveniens.

      2. Whether the trial court abused its discretion by granting
         [Appellee’s] motion to dismiss on the basis of forum non
         conveniens where the negligent actions, inactions, and
         decisions made in Philadelphia by Philadelphia-based corporate
         employees ultimately failed to provide [Appellant] with a
         reasonably safe workplace that he was entitled to under the
         FELA.

      3. Whether the trial court abused its discretion by granting
         [Appellee’s] motion to dismiss on the basis of forum non
         conveniens by considering the inconvenience of [Appellee’s]
         unnamed hypothetical fact witnesses over the inconvenience of


                                    -3-
J-A09007-22


          [Appellant’s] four named fact witnesses which reside in the
          Philadelphia area.

Appellant’s Brief at 2-3 (formatting altered).

       All three of Appellant’s issues challenge the trial court’s order granting

Appellee’s motion to dismiss based on forum non conveniens.2,3 Id. at 10-

28. Specifically, Appellant contends that the trial court abused its discretion

because Appellee did not present weighty reasons to overcome Appellant’s

____________________________________________


2  Although Appellant presents three distinct questions on appeal, the
argument section of Appellant’s brief is not divided into separate sections for
each question. See Pa.R.A.P. 2119(a) (stating “[t]he argument shall be
divided into as many parts as there are questions to be argued; and shall have
at the head of each part . . . the particular point treated therein, followed by
such discussion and citation of authorities as are deemed pertinent”). We do
not condone Appellant’s failure to comply with the Rules of Appellate
Procedure, but because the noncompliance does not impede our review, we
decline to find waiver. See, e.g., Forrester v. Hanson, 901 A.2d 548, 551
n.2 (Pa. Super. 2006) (disapproving of the appellant’s failure to divide
argument into subsections equal to the number of questions raised on appeal
but addressing the claims on the merits).

3 In his statement of questions, Appellant claimed that the trial court erred by
granting “[Appellee’s] motion to dismiss on the basis of forum non conveniens
by considering the inconvenience of [Appellee’s] unnamed hypothetical fact
witnesses over the inconvenience of [Appellant’s] four named fact witnesses
which reside in the Philadelphia area.” Appellant’s Brief at 2-3. Appellant has
not presented any argument as to this claim in his brief, therefore it is waived.
See, e.g., Milby v. Pote, 189 A.3d 1065, 1079 (Pa. Super. 2018) (stating
that “the failure to develop an adequate argument in an appellate brief may
result in waiver of the claim under Pa.R.A.P. 2119” (citation omitted and
formatting altered)).

Even if this claim was not waived, Appellant would not be entitled to relief.
We agree with the trial court’s explanation that it did not consider the
inconvenience to any hypothetical fact witnesses in granting Appellee’s motion
to dismiss. See Trial Ct. Op. at 6 n.2. Therefore, Appellant’s claim is
meritless.

                                           -4-
J-A09007-22



choice of forum. Id. at 12-21. In support, Appellant asserts that Philadelphia

is an appropriate forum because the negligent acts and omissions alleged in

the complaint occurred at Appellee’s Philadelphia headquarters. Id. at 13.

Appellant also claims that Appellee’s negligent acts or omissions concerning

employee safety were disseminated from Philadelphia to various workplace

locations, including those where Appellant worked in Indiana, Illinois, Ohio,

New York, and Pennsylvania. Id. at 13-14.

      Appellant also argues that several witnesses reside in the Philadelphia

area, which demonstrates that Philadelphia is the more convenient forum. Id.

at 20. Specifically, he refers to four of Appellee’s former employees who he

intends to call at trial, including:

      Marcia Comstock, M.D., [Appellee’s] former medical director, who
      worked in Philadelphia and lives in Norristown, PA; William
      Barringer, [Appellee’s] former safety director, who worked in
      Philadelphia and lives in Naples, FL; Ramon Thomas, [Appellee’s]
      former industrial hygiene manager, who works in Philadelphia and
      lives in Yardley, PA; and Paul Kovac, [Appellee’s] former claims
      manager who worked in Philadelphia and lives in Hatboro, PA.

Id. at 14.     Appellant asserts that these witnesses will testify about how

Appellee formulated safety policies and procedures regarding carcinogens,

such as diesel exhaust, and distributed those policies and procedures across

the country.    Id. at 14-19.     Appellant emphasizes that Appellee has not

identified any witnesses located in or near Indiana. Id. at 20. Therefore,

Appellant argues that the trial court erred in concluding “that Indiana offered

easier access to sources of proof.” Id. at 19-20. Further, Appellant argues



                                       -5-
J-A09007-22



that the public factors weigh against dismissal because Appellee maintains its

corporate headquarters in Philadelphia and Philadelphia has the judicial

resources to try this case. Id. at 20-21.

      In support of his claims, Appellant relies on two recent cases in which

this Court addressed forum non conveniens issues in matters involving

Appellee. Id. at 22-28 (citing Robbins for Estate of Robbins v. Consol.

Rail Corp., 212 A.3d 81 (Pa. Super. 2019) (holding that Philadelphia was the

more convenient forum and affirming the denial of the defendants’ motion to

dismiss); Ficarra v. Consol. Rail Corp., 242 A.3d 323 (Pa. Super. 2020)

(holding that Philadelphia was an inconvenient forum and reversing the denial

of the defendants’ motions to dismiss)).     Appellant argues that Ficarra is

distinguishable because there are allegations that Appellee formulated policies

and procedures at its Philadelphia headquarters that directly related to

Appellant’s alleged exposure to carcinogens in Illinois, Indiana, Ohio, New

York, and Pennsylvania.    Id. at 25-28 (citing Robbins, 212 A.3d at 90).

Further, Appellant notes that he provided evidence that three of his four

witnesses reside in Pennsylvania, and that their testimony was relevant to

establish Appellant’s claims. Id. at 14-20, 26-28.

      Finally, Appellant argues that the trial court mischaracterized the record

by erroneously stating that Appellant admitted that he was not exposed to

toxic substances in Pennsylvania. Id. For these reasons, Appellant concludes




                                     -6-
J-A09007-22



that the trial court abused its discretion in granting Appellee’s motion to

dismiss.4

       In reviewing Appellant’s claim, we are guided by the following principles:

       Orders on motions to dismiss under the doctrine of forum non
       conveniens are reviewed for an abuse of discretion. This standard
       applies even where jurisdictional requirements are met.
       Moreover, if there is any basis for the trial court’s decision, the
       decision must stand.

       An abuse of discretion occurs if, inter alia, there was an error of
       law or the judgment was manifestly unreasonable.             When
       reviewing for errors of law, the appellate standard of review is de
       novo and the scope of review is plenary.

       In Pennsylvania, the doctrine of forum non conveniens, which
       originated in Common Law, has been codified by statute:

            Inconvenient forum.—When a tribunal finds that in the
            interest of substantial justice the matter should be heard in
            another forum, the tribunal may stay or dismiss the matter
            in whole or in part on any conditions that may be just.

       42 Pa.C.S. § 5322(e).[fn6]

                Our courts lack the authority to transfer matters to
            [fn6]

            courts of our sister states; but rather, when appropriate, our
            courts should dismiss the action to permit re-filing in
            another state.

____________________________________________


4 Appellant also argues that Appellee’s motion to dismiss is an attempt to
control and limit a plaintiff’s choice of forum in pursuing a FELA action.
Appellant’s Brief at 7-9. Appellant claims that “[o]ver the years, the railroads
have systematically attempted to limit and control where an injured railroad
worker may file his or her FELA action.” Id. at 9. Appellant has not included
this claim in his Rule 1925(b) statement or in the statement of questions
presented in his brief. Therefore, it is waived. See Pa.R.A.P. 1925(b)(4)(vii)
(stating that “[i]ssues not included in the Statement and/or not raised in
accordance with the provisions of this paragraph (b)(4) are waived”), 2116(a)
(stating that “[n]o question will be considered unless it is stated in the
statement of questions involved or is fairly suggested thereby”).

                                           -7-
J-A09007-22



Lyndes v. Penn Cent. Corp., 254 A.3d 725, 732 (Pa. Super. 2021) (some

citations omitted).

      Further, this Court has explained:

      The doctrine of forum non conveniens provides the court with a
      means of looking beyond technical considerations such as
      jurisdiction and venue to determine whether litigation in the
      plaintiff’s chosen forum would serve the interests of justice under
      the particular circumstances.

      The two most important factors the trial court must apply when
      considering whether dismissal is warranted are that 1.) the
      plaintiff’s choice of forum should not be disturbed except for
      weighty reasons, and 2.) there must be an alternate forum
      available or the action may not be dismissed.

      With respect to the initial factor, we note that a court may find
      that the presumption in favor of a plaintiff’s choice of forum may
      be less stringently considered when the plaintiff has chosen a
      foreign forum to litigate his or her claims. Furthermore, [t]o
      determine whether such “weighty reasons” exist as would
      overcome the plaintiff’s choice of forum, the trial court must
      examine both the private and public interest factors involved. . . .
      [C]onsiderations germane to a determination of both the plaintiff’s
      private interests and those of the public . . . .

      [The private interest factors are] the relative ease of access to
      sources of proof; availability of compulsory process for attendance
      of unwilling, and the cost of obtaining attendance of willing,
      witnesses; possibility of view of premises, if view would be
      appropriate to the actions; and all other practical problems that
      make trial of a case easy, expeditious and inexpensive. There
      may also be questions as to the enforceability of a judgment if one
      is obtained.    The court will weigh relative advantages and
      obstacles to a fair trial.

      Factors of public interest also have place in applying the doctrine.
      Administrative difficulties follow for courts when litigation is piled
      up in congested centers instead of being handled at its origin. Jury
      duty is a burden that ought not to be imposed upon the people of
      a community which has no relation to the litigation. There is
      appropriateness, too, in having the trial in a forum that is at home
      with the state law that must govern the case, rather than having

                                      -8-
J-A09007-22


      a court in some other forum untangle problems in conflict of laws,
      and in law foreign to itself.

Id. at 732-33 (citations omitted and formatting altered).       However, “it is

within the trial court’s discretion to weigh some factors more heavily than

others and weighing the factors is not an exercise in counting numbers.” Id.

at 735 (citation omitted and formatting altered).

      Here, Appellant does not dispute the trial court’s conclusion that Indiana

was available as an alternate forum. Instead, Appellant focuses on the trial

court’s finding that Appellee presented sufficiently “weighty reasons” to

warrant dismissal for forum non conveniens. See Lyndes, 254 A.3d at 733.

      As noted previously, Appellee was one of the defendants in Robbins.

Robbins, 212 A.3d at 84. In Robbins, as in the instant case, Appellee and

its co-defendant filed a motion to dismiss based on the doctrine of forum non

conveniens.   Id.   The plaintiff responded that he intended to call four of

Appellee’s former employees, who are the same four witnesses Appellant

identified in this case. Id. at 85. Additionally, the Robbins plaintiff argued

that “although the decedent worked at the train yard in Indiana, the policies

and procedures related to the decedent’s exposure to chemicals and cancer-

causing substances were determined at           [Appellee’s]   headquarters in

Philadelphia.” Id. at 85-86.

      The Robbins Court denied Appellee and its co-defendant’s motion to

dismiss in that case, and explained:

      With regard to the private factors, the trial court relevantly
      concluded there was no evidence that Indiana would provide

                                       -9-
J-A09007-22


       easier access to the decedent’s employment records, which are
       housed in New Jersey and/or Florida. Further, with regard to the
       cost of obtaining the attendance of willing witnesses and the
       availability of compulsory process for obtaining the attendance of
       unwilling witnesses, the trial court noted [the defendants]
       identified two potential witnesses, both of whom were [the
       defendants’] former employees: Mr. Mason, who resides in Illinois,
       and Mr. Toney, who resides in Illinois. [The plaintiff], on the other
       hand, identified four fact witnesses, all of whom reside in
       Pennsylvania and were former Consolidated Rail employees.
       Additionally, the trial court noted [Appellee and its co-defendant]
       conceded that it is unlikely any party would seek a request to view
       the train yard at issue.

       With regard to the public factors, and Pennsylvania’s connection
       to the lawsuit, it is noteworthy that [the plaintiff] averred that,
       although he worked at the train yard in Indiana, the policies and
       procedures related to his exposure to chemicals and cancer-
       causing substances were determined at Consolidated Rail’s
       headquarters in Philadelphia. Thus, as the trial court concluded,
       Pennsylvania citizens have a relation to the litigation.

       Based on the aforementioned, we conclude the trial court did not
       abuse its discretion in weighing the private and public factors. We
       note it is within the trial court’s discretion to weigh some factors
       more heavily than others and weighing the factors is not an
       exercise in counting numbers. Because [the defendants] have not
       met their burden, we affirm.

Id. at 90 (citation and footnote omitted and formatting altered).

       In Ficarra, this Court distinguished its holding in Robbins. Ficarra

involved consolidated appeals in nine cases in which Appellee was a

defendant.5 Although the plaintiffs identified the same four witnesses as in

Robbins and the instant case, the Ficarra Court held that


____________________________________________


5 In six of the cases consolidated in Ficarra, Appellee was the sole defendant,
in the other three cases Appellee had one or more co-defendants. In eight of
(Footnote Continued Next Page)


                                          - 10 -
J-A09007-22


       these cases [are] distinguishable from Robbins. All of [the]
       plaintiffs’ former co-workers, supervisors, and diagnosing and
       treating physicians reside outside Pennsylvania. The work sites
       are outside Pennsylvania. The only connection to Pennsylvania
       relevant to [the] plaintiffs’ claims is that four individuals who used
       to work in Philadelphia were allegedly involved in the drafting and
       implementation of procedures that led to [the] plaintiffs’ injuries.
       However, on the record before the trial court, only one of those
       witnesses undisputedly resides in Pennsylvania currently.
       Moreover, [the] plaintiffs largely failed to explain the relevance of
       the former employees’ testimony. Weighing the private and public
       interest factors using the correct evidentiary burden, the trial
       court here ultimately concluded that [the railroad companies]
       presented sufficient weighty reasons to warrant dismissal for
       forum non conveniens[.] We discern no abuse of discretion by the
       trial court in reaching this conclusion. See Robbins, 212 A.3d at
       90 (“[I]t is within the trial court’s discretion to weigh some factors
       more heavily than others and weighing the factors is not an
       exercise in counting numbers.”) (citation and quotation marks
       omitted). Accordingly, we vacate the orders denying the motions
       to dismiss . . . and remand to the trial court to dismiss these cases
       to permit re-filing in an appropriate jurisdiction.

Ficarra, 242 A.3d at 337.

       Following Ficarra, this Court has continued to affirm similar orders

granting motions to dismiss filed by Appellee in other cases.          See, e.g.,

Lyndes, 254 A.3d at 737-38 (concluding that even if the testimony from

Appellee’s former employees was relevant, Ohio was a more convenient forum

because it was where the plaintiff worked and it was closer to both the

plaintiff’s home and other sources of evidence); Stevens v. Penn Cent.




____________________________________________


those cases, the Ficarra Court reversed the trial courts’ denial of the
defendants’ motions to dismiss based on the doctrine of forum non
conveniens. Ficarra, 242 A.3d at 327, 337.

                                          - 11 -
J-A09007-22



Corp., 251 A.3d 798 (Pa. Super. 2021) (affirming the trial court’s order

granting the motion to dismiss filed by Appellee and its co-defendants).

      Here, the trial court addressed Appellant’s forum non conveniens claim

as follows:

      The presumption in favor of a plaintiff’s choice of forum may be
      less stringently considered in this case because [Appellant] is [a]
      resident of Indiana, [Appellant] has always resided in Indiana, and
      his claims predominately arose out of his work with [Appellee] in
      Indiana, Illinois, Ohio, and New York.           Indeed, although
      [Appellant] alleged his duties as a truck driver caused him to be
      exposed to harmful diesel fumes in Erie, [Appellant] admitted he
      “was never exposed to toxic fumes, substances, and chemicals . .
      . as a result of his employment with [Appellee] in Philadelphia
      County, Pennsylvania.”

                                  *     *      *

      Here, an alternate forum existed because [Appellee] agreed to the
      use of the January 6, 2020 filing date for the purposes of the
      statute of limitations if the action was refilled in Indiana, or
      appropriate jurisdiction, within ninety days of this court’s order
      dismissing this matter under [42 Pa.C.S.] § 5322. Accordingly,
      the only remaining question before this court is whether
      [Appellee] established the weighty reason necessary to dismiss
      this matter.

                                  *     *      *

      In the case sub judice, the private factors weigh in favor of
      dismissal. Indiana offers easier access to the sources of proof in
      this case. [Appellant’s] career with [Appellee] was centered in
      Indiana—that is where [Appellant] lived, and where his primary
      work location was located.         [Appellant] never worked in
      Philadelphia, does not allege he was injured in Philadelphia, and
      does not allege any of his former coworkers or supervisors reside
      in, or near, Philadelphia. Additionally, all of [Appellant’s] medical
      providers, and their respective records, are located in Indiana.

      [Appellant] relied on his identification of Dr. Comstock, Mr.
      Thomas, and Mr. Kovac as potential witnesses to show
      Philadelphia also offers ease of access to witnesses; however the

                                      - 12 -
J-A09007-22


      mere fact [Appellant] identified witnesses who may reside near
      Philadelphia does not, ipso facto, require the denial of a motion to
      dismiss. Here, to the extent Dr. Comstock, Mr. Thomas, and Mr.
      Kovac could provide testimony relevant to [Appellant’s] claims,
      such testimony does not change this court’s conclusion that trial
      in Indiana provides easier access to sources of proof, such as
      [Appellant’s] medical providers.

      The remaining private factors also weigh in favor [of] dismissal.
      The Uniform Interstate Depositions and Discovery Act, which has
      been adopted by both Pennsylvania and Indiana, minimizes any
      difficulty in obtaining discovery from third-parties; however if this
      case was to go to trial in Philadelphia, this court lacks the ability
      to compel the attendance of unwilling witnesses who live in
      Indiana. Finally, to the extent [that] either party seeks a view of
      [Appellant’s] former work locations, Indiana would provide easier
      access. For all of these reasons, the private factors weigh in favor
      of dismissal.

                                  *     *      *

      Here, [Appellee] made a single argument concerning the public
      factors — Philadelphia juries should not be burdened by the claims
      of out-of-state plaintiffs who suffered injury in a foreign location.
      While [Appellee] accurately points out [Appellant] admitted he
      does not live in Philadelphia, work in Philadelphia, or get exposed
      to carcinogens in Philadelphia, [Appellant] also accurately stated
      that [Appellee] is headquartered in Philadelphia. At best, the
      public factors are equivocal.

      For the reasons set forth above, this court, after weighing the
      private factors and the public factors qualitatively, determined
      weighty reasons existed to justify dismissal of [Appellant’s]
      claims.

Trial Ct. Op. at 5-8 (some citations and footnote omitted).

      Based on our review the record, we discern no abuse of discretion by

the trial court in weighing the private and public interest factors. See Lyndes,




                                      - 13 -
J-A09007-22



254 A.3d at 732, 735.6         In addressing the private factors, the trial court

acknowledged that Appellant identified four witnesses who formerly worked

at Appellee’s headquarters. However, the trial court concluded that because

Appellant lived and primarily worked in Indiana, and all of his medical

providers and records are located in Indiana, the private factors weighed in

Appellee’s favor. See Trial Ct. Op. at 6-7. The trial court also concluded that

the public factors did not favor either party. See id. at 8. Because it is within

the trial court’s discretion to weigh some factors more heavily than others,

the trial court did not abuse its discretion in concluding that the private factors

weighed in favor of dismissal. See Lyndes, 254 A.3d at 737-38.

       Further,    insofar    as    Appellant      contends   that   the   trial   court

mischaracterized Appellant’s responses to Appellee’s requests for admissions,

the trial court’s factual findings are supported by the record. See Trial Ct. Op.

at 5 (noting that Appellant admitted that he was never exposed to toxic

substances in Philadelphia County as a result of his employment with

Appellee); R.R. at 89a (same).

       For these reasons, we affirm the order granting Appellee’s motion to

dismiss.

       Order affirmed.


____________________________________________


6 As stated above, Appellant does not dispute that an alternate forum is
available. Additionally, we discern no abuse of discretion in the trial court’s
analysis of this factor. See Trial Ct. Op. at 5; see also Lyndes, 254 A.3d at
732.

                                          - 14 -
J-A09007-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2022




                          - 15 -